Citation Nr: 1751234	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  13-09 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction of the claims file remains with the RO in Louisville, Kentucky.  

In January 2015 and May 2017, the case was remanded to the RO to schedule the Veteran for a videoconference hearing at the RO in Louisville, Kentucky.  

In July 2017, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

Appeals must be considered in docket number order, but may be advanced if sufficient cause is shown.  See 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c).  Sufficient cause includes advanced age (defined as 75 years or more), serious illness, severe financial hardship, or administrative error resulting in a significant delay.  At the Veteran's July 2017 video conference, the Veteran and his representative requested to advance the Veteran's appeal on the docket due to his homelessness and advancing age.  This request is reflected in the hearing transcript and the testimony serves as a Motion to advance the appeal on the Board's docket in an effort to expedite his claim.  In order to avoid further delay of the processing of the Veteran's case, the undersigned VLJ has granted the Motion to advance this appeal on the Board's docket, pursuant to pursuant to 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability.  He asserts that he injured his right knee in service, and it has bothered him ever since.  He testified at his Board hearing in July 2017 that he has had pain in the knee since service with frequent falls.  He also testified that his right knee condition has worsened considerably over the previous four years.  Hearing Transcript, pp. 4-5.  

The Veteran's service treatment records confirm that the Veteran injured his right knee in June 1968.  He suffered an abrasion and laceration which was sutured.  On two separate followup visits in June 1968, the Veteran continued to complain of right knee pain.  The Veteran subsequently complained of right knee pain in August 1968 and September 1968, and he was given an ace bandage and pain medication.  

The Veteran's May 1968 entrance examination notes that the Veteran had an old injury to his knee, but did not specify which knee and also found that the Veteran had no difficulty with that knee for the 5 years preceding entry into service.  

The Veteran did not report knee pain on his separation Report of Medical History in January 1970.  

At a VA examination in April 2011, x-rays revealed no evidence of acute fracture or dislocation; however, there was complete destruction of the patellofemoral joint through the medial and lateral compartments remained intact.  The impression was extensive degenerative changes of the patellofemoral level of the right knee.  The examiner noted the findings in the STRs, and opined that the Veteran's current right knee problem was less likely than not caused by the in-service right knee injury.  The examiner noted that the Veteran's x-ray in service was normal, and there was no mention of a knee disability on his discharge examination.  

The examiner also noted that the Veteran had multiple risk factors for his likely bilateral knee degenerative joint disease, including age, a large/obese build, years of labor as a boat mechanic, and possibly genetics.  This suggests that the examiner thinks that the Veteran's knee condition is bilateral, but does not actually know for sure.  The Board finds that if the condition of the left knee were different, or less severe than the right knee, that such a discrepancy could potentially change the examiner's opinion as to likely etiology.  

Additionally, at the Veteran's July 2017 video conference, he testified that his right knee symptoms were ongoing during service and ever since that time.  He testified that he was constantly tripping and falling because his knee would often lock up.  He testified that he received treatment from his family doctor from time to time, which occasionally included cortisone shots.  Hearing Transcript, p. 5.  

Given the Veteran's testimony, as well as a lack of left knee objective findings to compare with the opposite knee, the Board finds that another examination is necessary to decide the claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record all outstanding VA medical records pertinent to the claims on appeal generated since January 1, 2017.  

2.  After obtaining any outstanding records, schedule the Veteran for an orthopedic examination with a physician who can assess the current nature of both knees, and, opine as to whether the Veteran's right knee disability is, as likely as not, the result of the documented in-service injury or other in-service event.  

The electronic claims file must be made available to the examiner for review.  The examiner is requested to obtain a complete history from the Veteran regarding his knee pain and conduct necessary testing.  

The examiner should consider the Veteran's statements regarding his continued knee pain since the in-service injury as competent and credible, even though the Veteran did not report these symptoms on his discharge examination.  The examiner should also compare the right knee findings with the opposite knee; and, indicate as to whether such findings have any impact on his or her opinion as to the likely etiology of the current right knee disability.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by an adequate rationale.  Further, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed conditions.  

3.  After the above development is completed, readjudicate the claim of service connection for residuals of a right knee injury.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




